Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 06/09/2022. 
Claims 1, 2, 4-10, 12-17, and 19-23 are pending in this application. 
Claims 1, 8 and 15 are independent claims. 
Claims 1, 2, 4, 6, 8, 9, 10, 13, 14, 15, 16, 17 and 20 are currently amended. 
This Office Action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,6,8,13,15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glade (US 2020/0004570 A1) in view of Stringham (US 2015/0254325 A1).

As per claim 1, Glade teaches An apparatus comprising a processor having programmed instructions to:
maintain an object store including a primary hyperconverged infrastructure (HCI) cluster having one or more compute resources and one or more first storage resources; (Glade (0029] Referring now to FIG. 2, computer infrastructure 200 further illustrates the above-mentioned data sharing capability and illustrates an HCI storage cluster 240 across a plurality of HCI nodes 245. In general, HCI storage cluster 240 represents a set of HCI nodes 245 which may be combined together to form a cluster such that storage may be provided in a coordinated manner (e.g., allowing sharing or segregation of data as appropriate) to the virtual machines running within that cluster.)

Here the examiner is treating the term “object store” under broadest reasonable standards to be a group of clusters used for storage. This is consistent with what is  disclosed in the specification  ([0038] The object store 205 (e.g., a federation) includes the primary cluster and any secondary clusters 245A-P that have been added to the object store 205.)

identify a secondary HCI cluster having one or more second storage resources; select the secondary HCI cluster to be added to the object store; (Glade Fig 3 Blocks 326 and 327 (HCI cluster A and HCI cluster B) and [0033] . If a cluster is directed to join a cluster group (e.g., a system administrator tries to add the cluster to a cluster group), that cluster (and every node within that cluster) must be able to facilitate and participate in communication at the minimum supported communication protocol or the cluster may not function properly and [0039] Block 530 illustrates that a further indication may be received to add an additional cluster to the initial cluster group just formed. Block 535 indicates that a verification may be made that the additional cluster will conform to the established requirements of the initial cluster group. In some implementations, it may be possible to adjust the minimum requirements of the already formed cluster group to incorporate the additional cluster)
Glade does not teach allocate an available portion of the one or more second storage resources to the object store; and shard an object across the one or more second first storage resources and the available portion of the one or more second storage resources.
However, Stringham teaches allocate an available portion of the one or more second storage resources to the object store; and shard an object across the one or more second first storage resources and the available portion of the one or more second storage resources. (Stringham [0048] As mentioned above, the multi-cluster database management system 110 can shard or distribute data among the clusters 106 and the nodes 108 of the database system 100.  In particular, the multi-cluster database management system 110 can evenly divide (to the extent possible) data across the clusters 106, and in turn across the nodes 108 of each cluster.  In particular, the cluster partition manager 202 can assign one or more cluster partitions to each cluster 106.  For example, the cluster partition manager 202 can select a total number of cluster partitions to assign based on the number of clusters 106 in a database system 100 [allocate available portion]).  

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Stringham with the system of Glade to shard objects. One having ordinary skill in the art would have been motivated to use Stringham into the system of Glade for the purpose of distributing/re-distributing data across a plurality of clusters. (Stringham paragraph 14) 

As per claim 6, Glade teaches the secondary HCI cluster includes one or more secondary HCI clusters. (Glade Fig 3 and [claim 10] receiving an indication to add a third cluster to the first cluster group; validating that the third cluster supports the minimum supported interoperable communication protocol ; and adding the third cluster to the first cluster group)

As to claims 8 and 15, they are rejected based on the same reason as claim 1.
As to claims 13 and 20, they are rejected based on the same reason as claim 6.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glade (US 2020/0004570 A1) in view of Stringham (US 2015/0254325 A1) in further view of Sulcer (US 2021/0026661 A1).

As per claim 2, Glade and Stringham do not teach wherein the primary cluster and the secondary cluster are part of a storage federated namespace.
However, Sulcer teaches wherein the primary cluster and the secondary cluster are part of a storage federated namespace. (Sulcer [0114] The cluster name column 610 lists the unique name of each cluster).  

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Sulcer with the system of Glade and Stringham to use a federated namespace. One having ordinary skill in the art would have been motivated to use Sulcer into the system of Glade and Stringham for the purpose of expanding access to the desktop (Sulcer paragraph 20)

As to claims 9 and 16 they are rejected based on the same reason as claim 2.

Claims 4,10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glade (US 2020/0004570 A1) in view of Stringham (US 2015/0254325 A1) in further view of Ramamoorthi (US 2020/0104222 A1).

As per claim 4, Glade and Stringham do not teach wherein the primary HCI cluster is running a first hypervisor-type and the secondary HCI cluster is running a second hypervisor-type different from the first hypervisor-type.
However, Ramamoorthi teaches wherein the primary HCI cluster is running a first hypervisor-type and the secondary HCI cluster is running a second hypervisor-type different from the first hypervisor-type. (Ramamoorthi [0022] Likewise, servers in a cluster, or clusters in a data center, can be configured with different types of hypervisors relative to one another).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ramamoorthi with the system of Glade and Stringham to use different kinds of hypervisors. One having ordinary skill in the art would have been motivated to use Ramamoorthi into the system of Glade and Stringham for the purpose of maximizing the availability of the functionality and resources provided by the servers and clusters (Ramamoorthi paragraph 01) 

As to claims 10 and 17 they are rejected based on the same reason as claim 4.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Glade (US 2020/0004570 A1) in view of Stringham (US 2015/0254325 A1) in further view of Saito (US 2020/0201724 A1).

As per claim 5, Glade and Stringham do not teach wherein the one or more second storage resources are shared between multiple tenants.
However, Saito teaches wherein the one or more second storage resources are shared between multiple tenants. (Saito [0031] As depicted in FIG. 3, in the storage system according to the first embodiment, the cluster 201 is built by coupling the multiple storage nodes 2 (2A to 2C) to each other.  When the storage system is used to provide IaaS/PaaS, storage resources within the cluster 201 are shared by multiple tenants, and logical volumes of the storage resources are partitioned by logical partitions or the like and provided to the tenants). 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Saito with the system of Glade and Stringham to share storage between multiple tenants. One having ordinary skill in the art would have been motivated to use Saito into the system of Glade and Stringham for the purpose of controlling a storage system, which provide resources to multiple tenants by IaaS/PaaS. (Saito paragraph 01)

As to claims 12 and 19 they are rejected based on the same reason as claim 5.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Glade (US 2020/0004570 A1) in view of Stringham (US 2015/0254325 A1) in further view of Surla (US 2021/0072917 A1).

As per claim 7, Glade and Stringham do not teach the processor having further programmed instructions to identify the secondary HCI cluster responsive to usage of the one or more first storage resources exceeding a threshold portion of capacity.
However, Surla teaches the processor having further programmed instructions to identify the secondary HCI cluster responsive to usage of the one or more first storage resources exceeding a threshold portion of capacity. (Surla Fig 7 Block 702 and claim 1 (migration between clusters) and claim 3 (threshold criteria for migration))

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Surla with the system of Glade and Stringham to identify secondary HCI cluster. One having ordinary skill in the art would have been motivated to use Surla into the system of Glade and Stringham for the purpose of movement of data in a distributed system (Surla paragraph 15). 

As to claim 14, it is rejected based on the same reason as claim 7.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Glade (US 2020/0004570 A1) in view of Stringham (US 2015/0254325 A1) in further view of Zhang (US 2015/0046586 A1) and Dai (US 2021/0181962 A1).

As per claim 21, Glade and Stringham do not teach the processor having further programmed instructions collect usage metrics from the primary HCI cluster and the secondary HCI cluster.
However, Zhang teaches the processor having further programmed instructions collect usage metrics from the primary HCI cluster and the secondary HCI cluster (Zhang [0021] In the embodiment described above, inter-cluster capacity manager 205 is shown as an extension of server cluster virtualization management software 201. In alternative embodiments, inter-cluster capacity manager 205 may be a stand-alone software component that periodically polls each of the clusters for resource usage statistics or a software component inside server cluster virtualization management software 201 that periodically polls each of the clusters for resource usage statistics.); 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Zhang with the system of Glade and Stringham to collect usage metrics. One having ordinary skill in the art would have been motivated to use Zhang into the system of Glade and Stringham for the purpose of optimizing capacity between server clusters or groups that support a virtual machine computing environment. (Zhang paragraph 05)

Zhang does not teach display the usage metrics.
However, Dai teaches display the usage metrics. (Dai [0034] FIG. 4 is a diagram illustrating a data store sharing dashboard graphical user interface (GUI) 400 configured to display data store sharing information according to an embodiment. In some examples, the data store sharing dashboard GUI 400 is associated with a cluster (e.g., client cluster 102, server cluster 106) and is configured to display information about the current state of storage capacity usage in the cluster. The GUI 400 includes a pie chart 402 that provides a visualization of the fractional amounts of the capacity of the cluster that are occupied by local data storage, remote data storage, and/or capacity of the cluster that is currently free space. An associated GUI component 404 provides specific data values reflecting the information that is provided by the pie chart 402.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Dai with the system of Glade and Stringham and Zhang to display usage metrics. One having ordinary skill in the art would have been motivated to use Dai into the system of Glade and Stringham and Zhang for the purpose of enabling the sharing of data store capacity across clusters within such systems. (Dai paragraph 13)

As to claims 22 and 23, it is rejected based on the same reason as claim 21.
Response to Arguments
Applicant's arguments filed on 06/09/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the arguments do not apply because of the introduction of new art by Glade.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196